
	
		II
		110th CONGRESS
		1st Session
		S. 1384
		IN THE SENATE OF THE UNITED STATES
		
			May 14, 2007
			Mr. Akaka introduced the
			 following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to repeal
		  authority for adjustments to per diem payments to homeless veterans service
		  centers for receipt of other sources of income, to extend authorities for
		  certain programs to benefit homeless veterans, and for other
		  purposes.
	
	
		1.Repeal of authority for
			 adjustments to per diem payments to homeless veterans service centers for
			 receipt of other sources of incomeSection 2012(a)(2) of title 38, United
			 States Code, is amended—
			(1)by striking subparagraphs (B), (C), and
			 (D); and
			(2)in subparagraph
			 (A)—
				(A)by striking
			 The rate and inserting Except as provided in subparagraph
			 (B), the rate;
				(B)by striking
			 adjusted by the Secretary under subparagraph (B); and
				(C)by designating
			 the second sentence as subparagraph (B) and indenting the margin of such
			 subparagraph, as so designated, two ems from the left margin.
				2.Demonstration
			 program on preventing veterans at-risk of homelessness from becoming
			 homeless
			(a)Demonstration
			 programThe Secretary of
			 Veterans Affairs shall carry out (subject to the availability of
			 appropriations) a demonstration program for the purpose of—
				(1)identifying
			 members of the Armed Forces on active duty who are at risk of becoming homeless
			 after they are discharged or released from active duty; and
				(2)providing
			 referral, counseling, and supportive services, as appropriate, to help prevent
			 such members, upon becoming veterans, from becoming homeless.
				(b)Program
			 locationsThe Secretary shall
			 carry out the demonstration program in at least three locations.
			(c)Identification
			 criteriaIn developing and
			 implementing the criteria to identify members of the Armed Forces, who upon
			 becoming veterans, are at-risk of becoming homeless, the Secretary of Veterans
			 Affairs shall consult with the Secretary of Defense and such other officials
			 and experts as the Secretary considers appropriate.
			(d)ContractsThe Secretary of Veterans Affairs may enter
			 into contracts to provide the referral, counseling, and supportive services
			 required under the demonstration program with entities or organizations that
			 meet such requirements as the Secretary may establish.
			(e)SunsetThe authority of the Secretary under
			 subsection (a) shall expire on September 30, 2011.
			(f)Authorization
			 of appropriationsThere are authorized to be appropriated
			 $2,000,000 for the purpose of carrying out the provisions of this
			 section.
			3.Expansion and
			 extension of authority for program of referral and counseling services for
			 at-risk veterans transitioning from certain institutions
			(a)Program
			 authoritySubsection (a) of section 2023 of title 38, United
			 States Code, is amended by striking a demonstration program for the
			 purpose of determining the costs and benefits of providing and
			 inserting a program of.
			(b)Scope of
			 programSubsection (b) of such section is amended—
				(1)by striking
			 Demonstration in the subsection
			 heading;
				(2)by striking
			 demonstration; and
				(3)by striking
			 in at least six locations and inserting in at least 12
			 locations.
				(c)Extension of
			 authoritySubsection (d) of such section is amended by striking
			 shall cease and all that follows and inserting shall
			 cease on September 30, 2011..
			(d)Conforming
			 amendments
				(1)Subsection (c)(1)
			 of such section is amended by striking demonstration.
				(2)The heading of
			 such section is amended to read as follows:
					
						2023.Referral and
				counseling services: veterans at risk of homelessness who are transitioning
				from certain
				institutions
						.
				(3)Section
			 2022(f)(2)(C) of such title is amended by striking
			 demonstration.
				(e)Clerical
			 amendmentThe table of sections at the beginning of chapter 20 of
			 such title is amended by striking the item relating to section 2023 and
			 inserting the following:
				
					
						2023. Referral and counseling services:
				veterans at risk of homelessness who are transitioning from certain
				institutions.
					
					.
			4.Availability of
			 grant funds to service centers for personnelSection 2011 of title 38, United States
			 Code, is amended by adding at the end the following new subsection:
			
				(i)Availability of
				grant funds for service center personnelA grant under this section for a service
				center for homeless veterans may be used to provide funding for staff as
				necessary in order for the center to meet the service availability requirements
				of subsection
				(g)(1).
				.
		5.Permanent
			 authority for domiciliary services for homeless veterans and enhancement of
			 capacity of domiciliary care programs for female veteransSubsection (b) of section 2043 of title 38,
			 United States Code, is amended to read as follows:
			
				(b)Enhancement of
				capacity of domiciliary care programs for female veteransThe Secretary shall take appropriate
				actions to ensure that the domiciliary care programs of the Department are
				adequate, with respect to capacity and with respect to safety, to meet the
				needs of veterans who are
				women.
				.
		
